By the Court.—Sedgwick, Ch. J.
The appeal should be dismissed. The order is not appealable. It affected no substantial right of defendant. He was called upon by it to do no more than give a name in answer to the question. This affected no interest of his except upon the supposition that the answer might lead to the making of an order that would competently require the application of property of defendant, to payment of the judgment.
It is not necessary to examine the questions that would arise if the order were appealable. It may be further said, however, that proceedings supplementary to execution are not a part of an action and the order should not have been entitled in the action.
Appeal dismissed with $10 costs.
O’Gorman, J., concurred.